DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1b, 2d, 3f, and 4c, corresponding to claims 1-10 in the reply filed on 7/15/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogerton et al., US 7,170,185.
	Regarding claim 1, Hogerton teaches a method for coupling a semiconductor device 20 to a target substrate 34 (figure 2A), wherein the semiconductor device 20 includes a first surface and a first contact 24 disposed on the first surface, the target substrate 34 includes a second surface and a second contact 38 disposed on the second surface, and the method comprises:
depositing uncured (column 9, lines 15-20 teaches curing it in figure 2B so in figure 1A it must be uncured) underfill (UF) material 26 on the second surface, wherein the uncured UF material 26 substantially covers the second surface and substantially encapsulates the second contact 24;
removing an excess portion of the uncured UF material 26 to form an exposed layer of the uncured UF material that at least partially exposes a distal portion of the second contact 24 (figures 1B & 1C);

providing thermal energy (column 9, lines 14-16) to cure the uncured UF material 26, wherein the thermal energy increases a volume of the uncured UF material 26 and decreases a volume of the void (column 9, lines 10-14) disposed between the first surface and the exposed layer of the uncured UF material, and the cured UF material stabilizes the spatial alignment of the first contact with the second contact.
Though Hogerton teaches forming the uncured underfill on the semiconductor device it would have been obvious to one of ordinary skill in the art at the time of the invention to form the uncured underfill on the target substrate instead in the invention of Hogerton because it is an obvious substitution known to skilled artisans.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  Both configurations are known in the art and a skilled artisan might apply 
With respect to claim 6, Hogerton (column 9, lines 1-20) teaches providing the thermal energy includes: localizing the thermal effects such that the localized thermal effects include decreasing a viscosity of a localized portion of the uncured UF material and increasing the volume of the localized portion of the uncured UF material such that at least some of the localized portion of the uncured UF material flows over a surface of the at least partially exposed distal portion of the second contact, wherein the localized portion of the uncured UF material is localized around the second contact.  Specifically column 9, lines 5-14 teaches the underfill wets and fills around the contact 24 and the bumps deform
As to claim 7, Hogerton (column 9, lines 1-14) teaches at least a portion of the thermal energy electrically bonds the distal portion of the first contact to the at least partially exposed distal portion of the second contact.
In re claim 8, though Hogerton fails to teach the semiconductor device is a micro light emitting diode (uLED) with feature sizes that are less than 3 micrometers (um) and the target substrate is a backplane of a display device, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these parameters in the invention of Hogerton because the uLEd and backplane are conventionally known .
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogerton et al., US 7,170,185, as applied to claim 1 above, and further in view of Shibuya et al., US 5,801,350.
Regarding claim 2, Hogerton fails to teach providing the thermal energy includes: transmitting a photon beam to irradiate the semiconductor device and generate at least a portion of the thermal energy in at least one of an epitaxial layer of the semiconductor device, the first contact, or the second contact.
Shibuya (figure 3) teaches providing the thermal energy includes: transmitting a photon beam (column 5, lines 6-21 & column 4, lines 55-65) to irradiate the semiconductor device 6 and generate at least a portion of the thermal energy in at least one of an epitaxial layer of the semiconductor device 6, the first contact 13, or the second contact 8.  Though not explicitly stating at least a portion of the thermal energy in at least one of an epitaxial layer of the semiconductor device, the first contact, or the second contact the fact that they are all in contact with the laser of Shibuya means that the laser would generate thermal energy in at least one of them, even if only by proximity.  Further, Shibuya teaches the laser is applied to the surface of the substrate 2 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the laser of Shibuya in the invention of Hogerton because Shibuya teaches it reforms the surface of the substrate and the metal pattern 14 while prevents damage to the wiring pattern 8 (column 5, lines 12-21).
With respect to claim 3, Shibuya (column 5, lines 6-21 & column 4, lines 55-65) teaches the photon beam includes a photon pulse with a temporal profile that is modulated to control thermal effects associated with the thermal energy and the spatial alignment of the first contact with the second contact, the thermal energy curing the UF material.
As to claim 4, Shibuya teaches a temporal profile of the photon beam is based on a thermal diffusivity and a geometry associated with the semiconductor device such that the temporal profile localizes the thermal effects to at least one of the first contact, the second contact, and another portion of the uncured UF material adjacent the second contact. Shibuya localizes the laser to the irradiation area 1 (as shown in figure 1) and to the surface of the substrate 2 on which metal pattern 14 exists without damaging the wiring 8 (column 5, lines 12-21).
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogerton et al., US 7,170,185, as applied to claim 1 above, and further in view of Ma et al., US 9,202,714.
In re claim 5, Hogerton, which teaches using an abrasive material (column 8, lines  34-40), fails to teach removing the excess portion of the uncured UF material includes: exposing the uncured UF material to a plasma source that etches away the excess portion of the uncured UF material and functionalizes a surface of the at least partially exposed distal portion of the second contact.
Ma (figure 14) teaches removing the excess portion of the uncured UF material 130 includes: exposing the uncured UF material to a plasma source 180 that etches away the excess portion of the uncured UF material and functionalizes a surface of the at least partially exposed distal portion of the second contact.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a laser in place of the abrasive material of Ma in the invention of Hogerton because Ma teaches it is a known equivalent method of performing this step.  Figure 13 shows using an abrasive material 162 while figure 14 teaches using a plasma.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogerton et al., US 7,170,185.
Concerning claim 9, though Hogerton, Ma, and Shibuya fails to teach providing thermal energy includes: irradiating at least one of the semiconductor device or the target substrate with a scanning photon beam that is scanned across the at least one of the semiconductor device or the target substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a scanning photon beam (laser beam) in the invention of Hogerton, Ma and Shibuya because using a scanning laser beam is a conventionally known and used type of laser beam. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogerton et al., US 7,170,185, as applied to claim 9 above, and further in view of Shibuya et al., US 5,801,350.
Pertaining to claim 10, Hogerton fails to teach the scanning photon beam is a scanning pulsed laser beam.
Shibuya (column 2, lines 55-67) teaches the photon beam is a pulsed laser (photon) beam and though Shibuya fails to teach scanning it would have been obvious to one of ordinary skill in the art at the time of the invention to use a scanning photon beam (laser beam) in the invention of Shibuya because using scanning is a conventionally known and used type of photon beam. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/10/21